Case 1:17-p0-02692-TCB Document 35 Filed 01/09/19 Page 1 of 1 Page|D# 44

UNITED STATES DISTRICT COURT
FOR
THE EASTERN DISTRICT OF VIRGINIA

U.S.A. vs. Olivia A. Paredes Docket No. 1:17P02692

Second Addendum to Petition on Probation
Filed on November 15, 2018

This addendum is being submitted as a supplement to the Petition on Probation submitted to the Court. A
preliminary hearing on the violation was held before the Court on Novernber 20, 2018. At that time, the
defendant was continued on probation with the following modified conditions: l) refrain from any alcohol
use; 2) submit to remote alcohol testing as directed; and 3) participate in substance abuse testing and
treatment as directed. The revocation hearing was continued until January 15, 2019, to review the
disposition of pending state charges in Fairfax County, Virginia. On January 7, 2019, the state charges
were continued until February 4, 201 9.

SPECIAL CONDITION: USE OF ALCOHOL.

On January 6, 2019, at approximately 7:31 a.m., Ms. Paredes submitted a remote alcohol test that screened
positive for the use of alcohol with a BrAC of 0.038%. On January 8, 2019, this violation was reviewed
with Ms. Parades in which she admitted to the use of alcohol the evening of January 5, 2019, knowing
that it was a violation _of the conditions of her probation.

SPECIAL CONDITION: FAILURE TO SUBMIT TO REMOTE ALCOHOL
TESTING AS DIRECTED.

Ms. Paredes failed to submit to remote alcohol testing as scheduled on January 6, 2019, at 6:00 a.m.

 

 

 

DDG/mbp
ma
ORDER OF COURT I declare under penalty of perjury that the
‘T_`l/ foregng is true and correct
Considered and ordered this f day of
January 2019, that the petition previously Executed on Jaonag; 9, 2019
issued be amended and that this addendum be 201 9 01 09
ordered filed and made part of the record in ab umw . '
the abo,Mse_ /sl 1 1:43:32 -05'00'
Theresa Carro|| Bu-chanan Daniel D_ Giuespie, Jr_
j // w States Mag\strate Judge U_S_ Pmbation amcer
l 703-299-2285
Theresa"Carroll Buchaoan
United States Magiatrate Judge Place Alexcangrial Vi!_'ginia

TO CLERK’S OFFICE lar-69 (a¢v. wm

